Citation Nr: 1728295	
Decision Date: 07/19/17    Archive Date: 07/27/17

DOCKET NO.  12-33 475A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a psychiatric disorder.

3.  Entitlement to service connection for a heart disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for a thyroid disorder.

6.  Entitlement to service connection for a prostate disorder.

7.  Entitlement to a rating in excess of 10 percent for duodenal ulcer.


REPRESENTATION

Veteran represented by:	The American Legion
ATTORNEY FOR THE BOARD

David Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1960 to June 1964.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  This case was previously before the Board in August 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager (LCM) system.  The LCM contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.


FINDINGS OF FACT

1.  Diabetes mellitus was not present in service, was not manifest to a compensable degree within one year of the Veteran's discharge from service, and is not otherwise related to the Veteran's service.

2.  A  psychiatric disorder was not present in service, a psychoses was not manifest to a compensable degree within one year of the Veteran's discharge from service, and a psychiatric disorder is not otherwise related to the Veteran's service.

3.  A heart disorder, including hypertension, was not manifest to a compensable degree within one year of the Veteran's discharge from service, and is not otherwise related to the Veteran's service.

4.  A thyroid disorder has not been shown during the appeal period.

5.  A prostate disorder has been shown during the appeal period.

6.  Prior to September 1, 2016, the Veteran's duodenal ulcer was manifested by moderate symptoms.

7.  On and after September 1, 2016 the Veteran's duodenal ulcer is manifested by mild symptoms.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

2.  The criteria for service connection for a psychiatric disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  The criteria for service connection for a heart disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for service connection for a thyroid disorder have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for service connection for a prostate disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

7.  The criteria for a rating of 20 percent, but no higher, for duodenal ulcer prior to September 1, 2016, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2016).

8.  The criteria for a rating in excess of 10 percent for duodenal ulcer on and after September 1, 2016, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7305 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2016).  VA's duty to notify was satisfied by a RO letter dated in December 2008.  There is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

With regard to the duty to assist, the Veteran's service treatment records (STRs) are associated with the claims file, as are VA and private medical records.  The Board finds that the VA opinions and rating examination obtained in this case are adequate, as they provided opinions, considered the pertinent evidence of record, included an examination of the Veteran, elicited subjective complaints from the Veteran, and contained support explanations where appropriate.  The examinations regarding the Veteran's ulcer provide sufficient information upon which to rate the disability.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.

The Board finds that there has been substantial compliance with its August 2016 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  The Board directed the RO to (in pertinent part) to clarify the Veteran's foreign service and to obtain VA examinations.  Military personnel records were obtained in September 2016.  Furthermore, VA examinations were conducted in September 2016 and November 2016.  These directives have thus been met.

VA's duties to notify and assist are met, and the Board will address the merits of the claims.

II. Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

In addition, service connection for certain chronic diseases, including diabetes mellitus, hypertension, valvular heart disease, and psychoses, may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015); Fountain v. McDonald, 27 Vet. App. 258, 271-72 (2015).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the veteran served, the veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).

Diabetes mellitus

The Veteran's STRs show no complaints, diagnosis, or treatment of diabetes mellitus.

An August 1966 VA examination made no reference to diabetes in the section pertaining to the endocrine system.

In a September 1998 private record, it was noted that there was no history of diabetes.  In a March 2001 private record, the Veteran's medical history was noted to be remarkable for hypertension, a history of TIA, and peptic ulcer disease.  In another March 2001 record, it was noted that the Veteran did not have diabetes.  

At a November 2016 VA diabetes mellitus examination conducted upon a review of the claims folder, the examiner found that there was no official diagnosis of diabetes.  The Veteran reported that 6 or 7 years prior he was started on treatment with oral medications to control diabetes mellitus Type 2.  The examiner also found that if present, diabetes started many years after service and that review of the medical literature does not identify a 50% or greater probability that diabetes would be related to service.  The examiner also noted that there was an absence of Agent Orange exposure.  

The Veteran asserts that his diabetes is caused by his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of any diabetes that may be present, and the Board finds that the Veteran's statements as to the cause or date of onset of his diabetes is not competent evidence as to a nexus as such is a complex internal metabolic condition not capable of lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting that personal knowledge is knowledge acquired through the senses - that which the veteran heard, felt, saw, smelled, or tasted).  

The Board finds that service connection for diabetes mellitus is not warranted.  Assuming there is a diagnosis of diabetes, the evidence shows it was not noted during active service and was not present within one year of discharge, as the records show it was not present until at least 2009 or 2010.  This gap in time weighs against service connection.   See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of disorder).  Furthermore, the VA examiner found that any diabetes was unrelated to active service.  As this opinion was provided upon a review of the claims file, the Board accords it probative value.  Accordingly, service connection is not warranted.

Psychiatric disorder

The Veteran's STRs show no complaints, diagnosis, or treatment of a psychiatric disorder.  The Veteran's May 1964 service separation examination report indicates that the Veteran's psychiatric system was clinically evaluated as normal.

An August 1966 VA examination indicated that the Veteran's nervous system (neurological and psychiatric) was normal.

At a November 2016 VA psychiatric examination conducted upon a review of the claims file, the Veteran was diagnosed with an Unspecified Neurocognitive Disorder.  The Veteran indicated that he had never received any mental health treatment.  The Veteran reported experiencing depression and frustration but was able to manage these symptoms.  He thought that his symptoms were related to his memory/cognitive impairment, and had noticed such symptoms for the prior 3 to 4 years.  The examiner opined that it was less likely as not that the Veteran's neurocognitive disorder was related to his military service, noting that there was no objective evidence prior to the examination to support a mental disorder diagnosis or create a nexus to prior service, and based on the Veteran's self-report.

The Veteran asserts that his psychiatric impairment is caused by his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of any psychiatric disorder that may be present, and the Board finds that the Veteran's statements as to the cause or date of onset is not competent evidence as to a nexus as such is a complex internal psychiatric condition not capable of lay observation.  See Jandreau, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462; Layno, 6 Vet. App. at 469.  

The Board finds that service connection for a psychiatric disorder is not warranted.  The evidence shows any disorder was not noted during active service and was not present within one year of discharge, as the Veteran reported symptoms did not begin until after 2010.  This gap in time weighs against service connection.  See Mense, 1 Vet. App. at 356.  Furthermore, there was a normal psychiatric examination in 1966, two years after service discharge.  Moreover, the VA examiner found that any such disorder was unrelated to active service.  As this opinion was provided upon a review of the claims file, the Board accords it probative value.  Accordingly, service connection is not warranted.

Heart disorder and hypertension

The Veteran's STRs show no complaints, diagnosis, or treatment of a heart disorder.  The Veteran's May 1964 service separation examination report indicates that the Veteran's heart and vascular system were clinically evaluated as normal.  The Veteran's blood pressure was reported as 116/68.

An August 1966 VA examination indicated that the Veteran's cardiovascular system was normal.  The Veteran's blood pressure was reported as 120/80.

A March 2001 private treatment record noted that the Veteran came to the emergency room and complained of near syncope.  The record noted that the Veteran had a history of hypertension.  The differential diagnosis was syncope secondary to a gastrointestinal bleed.  The final diagnoses included near syncope and a heart murmur.  A follow-up March 2001private treatment record noted a history of transient ischemic attacks.  

A September 2004 private chest X-ray noted that the Veteran's heart was mildly enlarged.  The impression was mild cardiomegaly.

At a November 2016 VA heart examination conducted upon a review of the claims file, the examiner indicated that the examination of the Veteran's heart was normal.  A heart disorder was not diagnosed.

At a November 2016 VA hypertension examination conducted upon a review of the claims file, the examiner indicated that the Veteran had been diagnosed with hypertension, with an onset of between 1998-2001.  The Veteran stated that he did not remember the onset of his hypertension but that it was years after service.  He indicated that he was taking medications for his hypertension.  The Veteran's current average blood pressure reading was 136/84.  The examiner indicated that the Veteran's hypertension was not related to his military service, finding that it was most likely due to other etiologic risk factors such as age, family history, and race, noting a family history of cardiovascular disease and his age of 57 at diagnosis.  

The Veteran asserts that his hypertension and heart disorder is caused by his active service.  On this point, there is no evidence that the Veteran has expertise or training to determine the cause of any hypertension or heart disorder that may be present, and the Board finds that the Veteran's statements as to the cause or date of onset is not competent evidence as to a nexus as such is a complex internal heart disorder not capable of lay observation.  See Jandreau, 492 F.3d at 1377 n.4; Woehlaert, 21 Vet. App. at 462; Layno, 6 Vet. App. at 469.  

The Board finds that service connection for hypertension and a heart disorder is not warranted.  The evidence shows any disorder was not noted during active service and was not present within one year of discharge, as the Veteran reported symptoms did not begin until approximately 1998.  This gap in time weighs against service connection.  See Mense, 1 Vet. App. at 356.  Furthermore, an August 1966 VA examination indicated that the Veteran's cardiovascular system was normal.  Moreover, the VA examiner found that any such disorders were unrelated to active service.  As this opinion was provided upon a review of the claims file and provided a supporting explanation, the Board accords it probative value.  Accordingly, service connection is not warranted.

Thyroid disorder and prostate disorder

The Veteran's STRS show no complaints, diagnosis, or treatment of a prostate or thyroid disorder.

At an August 1966 VA examination it was noted that enlargement of RLL were "only minimally harder than remainder of thyroid."  A subsequent reexamination by the endocrine group essentially indicated that the Veteran's "visual asymmetry" was a normal variant and that there were no symptoms of thyroid disability.

A private April 2005 medical record noted that the Veteran had an elevated PSA.  An April 2005 biopsy report indicated a benign left prostate biopsy and a focal high grade pin right prostrate biopsy.  It was noted that the left prostate biopsies had variable inflammation but no atypical or malignant glands.  

At a November 2016 VA thyroid conditions examination, the examiner indicated that the Veteran did not currently have or previously have a thyroid condition.  Examination of the thyroid was normal with no palpable thyroid enlargement or nodules.  The Veteran indicated that he "had a thyroid problem.  I must have been in my mid 60s.  It's no longer a problem now.  I don't recall having a medicine for it."

At a November 2016 VA male reproductive system conditions examination the examiner indicated that there was no objective evidence of a current prostate disorder.  The Veteran recalled having undergone a prostate biopsy for elevated PSA levels but denied any prostate cancer or other prostate disorder. 

The Board finds that service connection is not warranted.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  In the absence of proof of a present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  As the evidence does not show a thyroid or prostate disorder during the appeal period, these claims must be denied.

Conclusion 

The record appears to indicate that the Veteran had previously asserted that he had some of the disabilities on appeal as result of exposure to Agent Orange during service.  The Board observes, however, that as the Veteran's foreign service was limited to Korea from April 1962 to May 1963, such service is not applicable to the provision concerning presumptive service connection due to herbicide exposure for Veteran's with service in Korea, and this aspect of the Veteran's claim does not warrant further discussion.  38 C.F.R. § 3.307(a)(6)(iv) (2016).

The Board has been mindful of the "benefit-of-the-doubt" rule, but, in this case, there is not such an approximate balance of the positive and negative evidence to permit more favorable determinations.

III.  Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Schedule), found in 38 C.F.R. Part 4 (2016).  The Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2016).  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3 (2016). 

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of any disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999). 

Where entitlement to compensation has been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where an appeal is based on an initial rating for a disability, however, evidence contemporaneous with the claim and the initial rating decision are most probative of the degree of disability existing when the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  In either case, if later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, staged ratings may be assigned for separate periods of time.  Fenderson, 12 Vet. App. at 126; Hart v. Mansfield, 21 Vet. App. 505 (2007) (noting that staged ratings are appropriate whenever the factual findings show distinct time periods in which a disability exhibits symptoms that warrant different ratings).

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7 (2016).  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016).

The Veteran's duodenal ulcer is rated under Diagnostic Code 7305 and has been assigned a 10 percent rating, effective June 1966.

Under Diagnostic Code 7305, a duodenal ulcer is assigned a 10 percent rating for a mild ulcer with recurring symptoms once or twice yearly.  A 20 percent rating is assigned for a moderate ulcer with recurring episodes of severe symptoms two or three times a year averaging ten days in duration; or with continuous moderate manifestations.  A 40 percent rating is assigned for a moderately severe ulcer, which is less than severe but with impairment of health manifested by anemia and weight loss; or recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year.

At a June 2009 VA stomach examination the Veteran indicated that his ulcer had been stable since his ulcer surgery during service.  He would take Maalox and Tums as necessary.  There were no incapacitating episodes, colic, nausea, vomiting, or abdominal distention due to the ulcer.  The Veteran reported a gnawing or burning epigastric pain less often than monthly that would occur one to several hours after eating that would last between 1 and 2 hours.  The Veteran also reported some constipation.  Examination revealed some abdominal tenderness.  There were no signs of anemia or of weight loss.  The examiner stated that the Veteran's duodenal ulcer had significant effects on the Veteran's occupation and also effected the Veteran's daily activities, including chores (mild), shopping (mild), and exercise (mild).

In his June 2010 notice of disagreement, the Veteran indicated that due to his ulcer disability, he had three or more severe episodes in the last year lasting 10 days or more.

At a September 1, 2016 VA stomach and duodenal conditions examination it was noted that the Veteran had a diagnosis of duodenal ulcer.  The Veteran reported no problems with his ulcer.  His ulcer did not require taking continuous medication.  The Veteran had no incapacitating episodes due to signs or symptoms of any duodenum condition.  The Veteran's abdomen was soft and non-tender on palpation.  Bowel sounds were normal in all quadrants.  It was noted that the Veteran's duodenum condition did not impact his ability to work.

Prior to September 1, 2016

The Board finds that prior to September 1, 2016 the Veteran's duodenal ulcer symptoms most approximated moderate in severity, and a 20 percent rating is warranted for this time period.  At the June 2009 VA examination the Veteran complained of instances of epigastric pain that tended to last 1 to 2 hours.  Further, in a June 2010 statement the Veteran stated that due to his ulcer disability, he had three or more severe episodes in the prior year lasting 10 days or more.

While acknowledging the Veteran's moderate symptoms prior to September 1, 2016, neither anemia nor weight loss was shown, and recurrent incapacitating episodes averaging 10 days or more in duration at least four or more times a year was not demonstrated or asserted.  Thus, a rating in excess of 20 percent for this period is not warranted as the symptoms do not more nearly approximate moderately severe ulcer disorder.

On and after September 1, 2016

The Veteran's duodenal ulcer symptoms from September 1, 2016 have been mild.  By the Veteran's own admission he reported no problems with his ulcer, was taking no continuous medication, and had not had any incapacitating episodes due to signs or symptoms of any duodenum condition.  While examination in September 2016 revealed that the Veteran's abdomen was soft, bowel sounds were normal in all quadrants, and it was noted that the Veteran's duodenum condition did not impact his ability to work.  Based on the foregoing, a rating in excess of 10 percent for this time period is not warranted.

Conclusion 

In sum, a rating of 20 percent for the service-connected duodenal ulcer prior to September 1, 2016, is warranted, and a rating in excess of 10 percent for the duodenal ulcer from September 1, 2016, is not warranted.  The Board finds that there is not such an approximate balance of the positive evidence and the negative evidence to permit even more favorable determinations.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In adjudicating a claim the Board must assess the competence and credibility of the Veteran.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is competent to give evidence about what he observes or experiences concerning his duodenal ulcer.  In fact, his credible statements have been used in part in granting an increased rating in this case.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings directly address the criteria under which the Veteran's duodenal ulcer is evaluated.  Therefore, the Board finds these records to be the most probative evidence with regard to whether an increased rating is warranted.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).



ORDER

Service connection for diabetes mellitus is denied.

Service connection for a psychiatric disorder is denied.

Service connection for a heart disorder is denied.

Service connection for hypertension is denied.

Service connection for a thyroid disorder is denied.

Service connection for a prostate disorder is denied.

A rating of 20 percent for duodenal ulcer prior to September 1, 2016, is granted, subject to the applicable law governing the award of monetary benefits.

A rating in excess of 10 percent for duodenal ulcer on and after September 1, 2016 is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


